                                         Case 3:17-cr-00042-MMC Document 190 Filed 07/14/20 Page 1 of 4




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,                      Case No. 17-cr-00042-MMC-2
                                                      Plaintiff,                        ORDER DENYING DEFENDANT'S
                                  8
                                                                                        MOTION FOR MODIFICATION OF
                                                v.                                      SENTENCE
                                  9

                                  10     FRANCISCO HEREDIA,                             Re: Dkt. No. 177
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant Francisco Heredia's "Emergency Motion for

                                  14   Modification of Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)," filed June 12, 2020,

                                  15   whereby he seeks a reduction of his term of imprisonment from 96 months to time

                                  16   served, with home confinement as a condition of supervised release in lieu of the

                                  17   unserved balance. The government has filed opposition, to which defendant has replied.

                                  18   Having read and considered the parties' respective written submissions, the Court rules

                                  19   as follows.

                                  20          Pursuant to 18 U.S.C. § 3582(c):

                                  21          The court may not modify a term of imprisonment once it has been imposed
                                              except that –
                                  22
                                              (1) in any case –
                                  23
                                                     (A) the court, . . . upon motion of the defendant after the defendant
                                  24                 has fully exhausted all administrative rights to appeal a failure of the
                                                     Bureau of Prisons to bring a motion on the defendant's behalf or the
                                  25                 lapse of 30 days from the receipt of such a request by the warden of
                                                     the defendant's facility, whichever is earlier, may reduce the term of
                                  26                 imprisonment (and may impose a term of probation or supervised
                                                     release with or without conditions that does not exceed the unserved
                                  27                 portion of the original term of imprisonment), after considering the
                                                     factors set forth in section 3553(a) to the extent that they are
                                  28                 applicable, if it finds that –
                                         Case 3:17-cr-00042-MMC Document 190 Filed 07/14/20 Page 2 of 4



                                                             (i) extraordinary and compelling reasons warrant such a
                                  1                          reduction . . . and that such a reduction is consistent with
                                                             applicable policy statements issued by the Sentencing
                                  2                          Commission . . . .
                                  3    See 18 U.S.C. § 3582(c).

                                  4           On January 26, 2017, defendant was indicted on two counts. Count One alleged

                                  5    defendant conspired with co-defendant Roberto Flores-Santos to possess with intent to

                                  6    distribute "a mixture and substance containing 50 grams or more of a detectable amount

                                  7    of methamphetamine, its salts, isomers and salts of its isomers" (see Indictment at 1-2),

                                  8    and Count Two alleged defendant, along with Roberto Flores-Santos, possessed with

                                  9    intent to distribute said mixture and substance (see Indictment at 2).

                                  10          On July 10, 2018, defendant, pursuant to a Plea Agreement under Federal Rule of

                                  11   Criminal Procedure 11(c)(1)(C) and in which the parties agreed he would be sentenced to

                                  12   a term of 96 months, pleaded guilty to both counts, which plea the Court accepted. On
Northern District of California
 United States District Court




                                  13   October 24, 2018, the Court, in conformity with the parties' agreement, sentenced

                                  14   defendant to a term of imprisonment of 96 months, to be followed by five years of

                                  15   supervised release.

                                  16          Defendant, who is 27 years old, argues the requisite extraordinary and compelling

                                  17   reasons warranting his immediate release are the number of diagnosed COVID-19 cases

                                  18   at USP Lompoc, the prison in which he is incarcerated, and his statement that, in May

                                  19   2020, he tested positive for tuberculosis.1 Defendant also states he has not experienced

                                  20   any symptoms of tuberculosis and, consequently, he has what is described by the

                                  21   Centers for Disease Control and Prevention ("CDC") as a "latent tuberculosis infection."

                                  22   See https://www.cdc.gov/mmwr/volumes/69/rr/rr6901a1.htm?s (stating persons who are

                                  23   infected with tuberculosis but asymptomatic are "classified as having latent tuberculosis

                                  24   infection").

                                  25
                                              1
                                  26           The government has filed under seal a copy of defendant's medical records it
                                       received from the Bureau of Prisons. (See Liu Decl. Ex. A.) Although those records
                                  27   include no reference to defendant's having tested for tuberculosis, the government
                                       acknowledges such test results may be "too recent[ ] to be reflected in his medical
                                  28   records." (See Pl.'s Opp. at 6:13-16.)

                                                                                      2
                                         Case 3:17-cr-00042-MMC Document 190 Filed 07/14/20 Page 3 of 4




                                  1           As the government points out, the CDC has not identified latent tuberculosis, or

                                  2    even active tuberculosis, as a condition that places a person at heightened risk of

                                  3    contracting a severe illness if infected by COVID-19. Although defendant acknowledges

                                  4    there is, at present, no scientific consensus on the connection between tuberculosis and

                                  5    COVID-19, defendant observes that, in spite of such uncertainty, some district courts

                                  6    have granted motions for release brought by persons diagnosed with latent tuberculosis.

                                  7    In those cases, however, the defendant either had serious symptoms indicating a lung

                                  8    disorder, see, e.g., United States v. Atwi, 2020 WL 1910152, at *1, 5 (E.D. Mich. April 20,

                                  9    2020) (describing defendant as "coughing up blood"), or, in addition to testing positive for

                                  10   tuberculosis, had other underlying serious conditions, see, e.g., United States v. Burke,

                                  11   2020 WL 3000330 (D. Neb. June 4, 2020) (referring to defendant's having "a seizure

                                  12   disorder" and "hypertension," as well as tuberculosis).
Northern District of California
 United States District Court




                                  13          Moreover, in making a determination under § 3582(c)(1)(A), a district court is

                                  14   required to consider "the factors set forth in [18 U.S.C. §] 3553(a)," see 18 U.S.C.

                                  15   § 3582(c)(1)(A), which factors include "the kinds of sentence available and the

                                  16   sentencing range established" for the offenses, as well as the need for the sentence

                                  17   imposed to "reflect the seriousness of the offense," to "afford adequate deterrence to

                                  18   criminal conduct," and to "protect the public from further crimes of the defendant." See

                                  19   18 U.S.C. §§ 3553(a)(2)(A-C), 3553(a)(4).

                                  20          Here, although the guideline range applicable to defendant's crimes was 108-135

                                  21   months, and the minimum term of imprisonment, in light of the quantity of

                                  22   methamphetamine defendant possessed, was 5 years, see 21 U.S.C. § 841(b)(1)(B)(viii),

                                  23   the only custodial sentence available, short of the Court's rejecting the Plea Agreement,

                                  24   was 96 months. It is undisputed defendant has served 17 months of his custodial

                                  25   sentence, and that, after factoring in projected credits, the Bureau of Prisons has

                                  26   calculated defendant has more than 54 months remaining on his term of imprisonment.

                                  27   See https://www.bop.gov/inmateloc/ (stating defendant's release date is January 25,

                                  28   2025). An order releasing him at this time would result in a term of imprisonment not only
                                                                                    3
                                         Case 3:17-cr-00042-MMC Document 190 Filed 07/14/20 Page 4 of 4




                                  1    significantly lower than that to which the parties agreed, but less than a third of the

                                  2    minimum term of imprisonment, a sentence the Court does not find warranted under

                                  3    § 3553(a).

                                  4           In sum, the Court finds defendant has failed to show the existence of extraordinary

                                  5    and compelling circumstances warranting his immediate release.

                                  6           Accordingly, defendant's motion for modification is hereby DENIED.

                                  7           IT IS SO ORDERED.

                                  8

                                  9    Dated: July 14, 2020
                                                                                                MAXINE M. CHESNEY
                                  10                                                            United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     4
